307 F.Supp. 1362 (1969)
Patrick CHAVIS et al., Plaintiffs,
v.
Edgar D. WHITCOMB, Governor of the State of Indiana, Defendant,
and
John C. Ruckelshaus et al., Intervening Defendants.
No. IP 69-C-23.
United States District Court S. D. Indiana, Indianapolis Division.
December 15, 1969.
Stay Granted February 2, 1970.
*1363 James W. Beatty, Bamberger & Feibleman, James Manahan, Indianapolis, Ind., for plaintiffs.
Richard C. Johnson, Deputy Atty. Gen., Indianapolis, Ind., for defendant.
William K. Byrum, Fulmer, Burris & Byrum, Indianapolis, Ind., for intervening defendants.
Before KERNER, Circuit Judge, and STECKLER and NOLAND, District Judges.
Stay Granted February 2, 1970. See 90 S.Ct. 748.

THE COURT'S PLAN AND ORDER FOR REAPPORTIONMENT OF THE LEGISLATIVE SEATS IN THE GENERAL ASSEMBLY OF INDIANA
PER CURIAM.
This suit was tried by the three-judge court on June 17 and 18, 1969. After consideration of the legal and factual issues, the Court entered its opinion and a separate order on July 28, 1969.[1] The Court found that the multimember districting provisions of the present legislative apportionment statutes of Indiana, Indiana Acts of 1965 (2d Spec.Sess.), ch. 5, sec. 3, and ch. 4, sec. 3 (Ind.Ann.Stat. §§ 34-102, 34-104 (Burns' Supp.1968)), as they relate to Marion County, operate to minimize and cancel out the voting strength of a cognizable racial minority group, which was defined and delinated in the opinion, to the extent that the *1364 members of such minority group are deprived of equal protection of the laws under the Fourteenth Amendment of the Constitution of the United States. We therefore declared those portions of the legislative apportionment statutes to be unconstitutional and void.
Upon the evidence adduced, it was further determined that: (1) to redistrict Marion County alone, so as to provide districts meeting constitutional standards, would leave constitutionally impermissible population variations between the newly created districts in Marion County and other districts in the state, and (2) independent of the new districts in Marion County, constitutionally impermissible population variations would remain between presently existing districts in the state when compared among themselves. Thus the portions of the statutes relating to Marion County were found to be not severable from the full body of the statutes. We therefore found a redistricting of the entire state as to both houses of the General Assembly to be necessary.
While recognizing the right of the injured plaintiffs to have their constitutional rights vindicated at the earliest practicable time, we also recognized that the federal judiciary functions within a system of federalism which entrusts the responsibility of legislative apportionment and districting primarily to the state legislature. We therefore granted the State until October 1, 1969, to enact statutes redistricting the State and reapportioning the legislative seats in the General Assembly to remedy the constitutionally impermissible districting and apportionment, retaining jurisdiction should the State fail to comply.
On August 20, 1969, defendant Edgar D. Whitcomb, Governor of the State of Indiana, moved this Court to stay proceedings in the action. On August 27, 1969, the intervening defendants, joined by Governor Whitcomb, separately moved to stay proceedings. These motions were denied on September 4, 1969.
On October 15, 1969, judicial notice was taken of the fact that a special session of the Indiana General Assembly had not been called for the purpose of redistricting and reapportioning the General Assembly. Accordingly, the Court concluded that it would proceed to redistrict the State pursuant to its opinion and order of July 28, 1969.
At an informal conference in chambers held on October 15, 1969, counsel for the parties were informed that the Court wished to invite not only the parties to the action but also the State Committees of the majority and minority parties in the Indiana General Assembly, the legislative leaders of said parties, and the members of the Indiana State Election Board, to submit proposed plans for the Court's consideration.
Pursuant to notice a further conference on October 17, 1969, was held in open court for the purpose of announcing minimal guidelines for submission of proposed plans. The date of November 3, 1969, was fixed as the date by which such plans were to be submitted. Persons desiring to submit plans were ordered to file notice of their intent to do so on or before October 24, 1969. The Court announced that 1960 census data would be used as a basis for redistricting; that single-member districts would be preferred to multi-member districts; and and that county and township boundary lines would be crossed in drawing district lines wherever necessary to achieve equality of population in the districts but that the Court would strive to preserve the integrity of county and township lines.
On October 30, 1969, the Court granted persons submitting proposed plans until November 10, 1969, to file objections, if any, to plans proposed by other persons. Defendant Governor Whitcomb on November 3, 1969, moved the Court to modify the order of October 30th by providing that any party to the action might file objections to any of the proposed plans filed by any party or non-party with the Court within ten (10) days after any party received actual notice of the filing of any proposed plan submitted by any party or non-party. The motion was denied on November 4, 1969.
The intervening defendants on November 5, 1969, moved for an extension of *1365 time within which to file notice of intent and a proposed plan until November 10, 1969. The motion was granted by an entry of November 6, 1969, and the Court further extended until November 13, 1969, the time within which persons having filed proposed plans could file objections to other plans filed with the Court.
The Court has received the following proposed plans, each preceded by a satisfactory notice of intent:
(1) Plaintiffs' plan for Marion County only;
(2) Plan of Leslie Duvall as Chairman, Senate Legislative Apportionment Committee, for the Indiana Senate only;
(3) Plan of Leslie Duvall as Majority Caucus Chairman, Indiana Senate, for the Indiana Senate only;
(4) Plan of State Senator Robert E. Mahowald, for the Indiana Senate only;
(5) Plan of Frederick T. Bauer, Indiana General Assembly House Minority Leader, and David Rogers, Indiana General Assembly Senate Minority Leader, for both the Indiana House and Senate;
(6) Plan of Richard A. Boehning, Indiana General Assembly House Majority Leader, for the Indiana House only;
(7) Plan of Representative Richard J. Lesniak, for Lake County only; and
(8) Plan of Senator Albert J. LaMere, for Lake County only.
As invited by the Court, several persons filed objections to districting plans submitted by other persons. These objections have been considered and the Court appreciates the diligence of the persons submitting them. The Court having prepared its own plan and the objections having been considered, these objections are considered moot. We reached this conclusion after examination of all plans submitted. With the exception of the plaintiffs' plan and the intervening defendants' plan, all other plans contain such a large deviation between the most populous and least populous districts that they were eliminated from further consideration.
Although the Court has previously indicated that 1960 census statistics should be utilized, several of the objections argue that these statistics are so outdated as to be not credible. The short answer to this objection was given by an earlier three-judge court of this district in considering congressional redistricting: "[T]he Census of 1960 must be tolerated until the next official census in order to maintain relative political stability." Grills v. Branigin, 284 F. Supp. 176 (S.D.Ind.1968).
In districting Marion County, two of the plans submitted received primary consideration, the plan of the plaintiffs, and the plan of the intervening defendants. It is the opinion of the Court that the plaintiffs' plan for districting Marion County more nearly meets the constitutional standards laid down by the Supreme Court as followed by this Court in reaching its opinion of July 28, 1969. We note in the intervening defendants' plan large suburban areas are combined with parts of the Center Township ghetto area. In fact, in seven instances the intervening defendants' plan combines suburban areas with portions of the Center Township inner city area. As we observed in our opinion of July 28, 1969, sophisticated gerrymandering has been soundly condemned. Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960).
Plaintiffs' districts in Marion County closely follow existing city and township boundary lines and are compact and composed of contiguous territory. Additionally, plaintiffs' House districts approximate mathematical equality of population. The greatest deviation is minus .63 of 1% from the ideal House district in Marion County and the average deviation for all fifteen (15) House districts in Marion County is .26 of 1%. Plaintiffs' plan also protects the legally cognizable racial minority group against dilution of its voting strength. This is also true when the respective House districts *1366 are combined for senatorial districts.
The legislature having failed to act, this Court now establishes House and Senate districts for the State of Indiana which in the Court's opinion comply with federal constitutional requirements as set forth in decisions of the United States Supreme Court, and as applied in this Court's opinion and order of July 28, 1969.
The Indiana Election Code provides a 30-day period for declarations of candidacy for nomination to a General Assembly seat; this period begins on February 24, 1970. Furthermore, precinct election boundaries will have to be adjusted in January of 1970 by the election officials to coincide with the boundaries of new legislative districts.
The legislative districting plan prescribed herein sets forth a description of each House district. The plan is based on 1960 census data which results in an ideal House district of 46,625, and an ideal Senate district of 93,250. As indicated to the interested persons at the October 17, 1969, conference, single-member districts have been utilized throughout the state; further, the Court's aim has been for mathematical equality of population in each district. The difficulty of devising 100 compact and contiguous House districts within that framework has in large part precluded preservation of county lines. However, township boundary lines have been followed except in the state's ten metropolitan areas, where the density of population required the division of townships.
For the convenience of the electorate and of the election officials, each Senate district consists of two House districts chosen by numerical sequence. There are 100 House districts and 50 Senate districts. Thus Senate district No. 1 consists of House districts Nos. 1 and 2, and Senate district No. 2 consists of House districts Nos. 3 and 4, and so forth. The House districts are set out in map form for the use of election officials. The Senate districts are described only by designating the combinations of House districts. The accompanying listing indicates the population of each House district and the percentage deviation from the ideal district of 46,625.
Each district is further described by townships, census tracts, blocks or enumeration districts. Where township lines have been followed, the composition of the district is largely self-explanatory. However, where districts have been described by census designations, it has been necessary to convert the description into streetline locations. This conversion has been accomplished by the use of detail maps A through J for the metropolitan areas of Lake County, South Bend, Fort Wayne, Kokomo, Muncie, Anderson, Marion County, Richmond, Terre Haute, and Evansville.
(See Appendix I for listing of House Districts, Appendix II for listing of Senate Districts, and Map Appendix for District Boundary Lines.)[2]
The conversion to streetline locations was made possible by the assistance and cooperation of the United States Bureau of the Census, Department of Commerce. The Court especially recognizes and credits the Bureau of the Census for its help in providing demographic data to accomplish this redistricting plan. Their information and assistance has made it possible to audit population figures and percentage deviations from the ideal.
In establishing district lines for the metropolitan areas of the state, the Court has taken judicial notice of the 1960 census statistics as to the location of the non white population. The single-member district plan gives recognition to the cognizable racial minority group whose grievance lead to this litigation.
In reapportioning legislative seats in the General Assembly, the question of *1367 how the "holdover" senators shall be treated is presented.
The Constitution of the State of Indiana, Art. 4, Sec. 3, provides that senators are elected for 4-year terms; thus, theoretically half of the members of the Senate, those who were elected in the 1968 general election, would not stand for re-election in 1970. Since the Act under which they were elected has been found unconstitutional, the Court is required to determine what is to become of the remainder of their terms of office. To permit the present terms of incumbent senators to extend beyond the 1970 general election would prevent implementation of the districting plan herein prescribed. Senators elected in 1968 under what has now been declared to be an unconstitutional statute do not have a vested right to serve out the balance of their 4-year terms. Reynolds v. State, 233 F.Supp. 323 (W.D.Okla.1964). Thus the Court has concluded that it will be necessary to fill all fifty senatorial seats in the 1970 election, and that the present terms of all incumbent senators will expire at the time the members of the newly elected legislature take office on January 7, 1971. Mann v. Davis, 238 F.Supp. 458 (E.D.Va.1964), aff'd Hughes v. WMCA, Inc., 379 U.S. 694, 85 S.Ct. 713, 13 L.Ed.2d 698 (1965); Holt v. Richardson, 238 F.Supp. 468 (D.Haw. 1965); People ex rel. Engle v. Kerner, 33 Ill.2d 11, 210 N.E.2d 165 (1965).
The Indiana constitutional provision for staggering the terms of senators, so that one-half of the Senate terms expire every two years, is entirely proper and valid and would be mandatory in a legislatively devised redistricting plan.
However, the plan adopted herein is provisional in nature and probably will be applicable for only the 1970 election and the subsequent 2-year period. This is true since the 1970 census will have been completed in the interim, and the legislature can very well redistrict itself prior to the 1972 election. On the other hand, it is conceivable that the legislature may fail to redistrict before the 1972 election. In such event, all fifty senatorial seats shall be up for election every two years until such time as the legislature properly redistricts itself. It will then properly be the province of the legislature in redistricting to determine which senatorial districts shall elect senators to 4-year terms and which shall elect senators to 2-year terms to reinstate the staggering of terms.
It is therefore ordered, adjudged and decreed that the defendant, Governor Edgar D. Whitcomb, the State Election Board, the Secretary of State of the State of Indiana, and all election officials under the Election Code of Indiana are hereby enjoined from conducting any primary, general or special elections for the offices of Indiana State Senator or Indiana State Representative by the use of the districts and apportionment created by the Indiana Acts of 1965 (2d Spec.Sess.), ch. 5, sec. 3, and ch. 4, sec. 3 (Ind.Ann.Stat. §§ 34-102, 34-104 (Burns' Supp.1968)) for the reason that those statutes are violative of the Constitution of the United States for the reasons given in this opinion and in the Court's opinion and order of July 28, 1969.
It is further ordered, adjudged and decreed that the defendant, Governor Edgar D. Whitcomb, the State Election Board, the Secretary of State, and all election officials under the Election Code of Indiana are hereby mandated to conduct all primary, general and special elections during the year 1970 for the offices of Indiana State Senator or Indiana State Representative in accordance with this judgment and by the use of the districts created and described by this judgment; and this order now constitutes appropriate notice to all of such officials.
The Court retains jurisdiction of this action for the purpose of passing upon any future claims of unconstitutionality made by plaintiffs against any future legislative apportionment adopted by the General Assembly of Indiana by reason of this order, and for such other action in the premises as may be necessary.


*1368 APPENDIX I


                                   HOUSE DISTRICTS
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
   1        Posey County: All                             46,966          +.73%
            Vanderburgh County:
              Tracts 29, 30, 31, 32 V6, V7 & V8
              Tract 28: Blocks 4-13, 19-30,
                     37-44, 50-57, 64-71,
                     76-79, and 80 split[#]
   2        Gibson County:                                46,711          +.18%
              Johnson Township
            Vanderburgh County:
              Tracts 4, 5, 33, 34, 35, 38,
                     V3, V4, V9, V10
              Tract 2: Blocks 1-33, 39-49,
                     54-75
              Tract 3: Blocks 1-3, 11-22
              Tract 22: Block 1
              Tract 37: Blocks 1-45, 49-52,
                     61-67
   3        Vanderburgh County:                           46,735          +.24%
              Tracts 1, 18, 19, 20, 21, 23,
                     24, 25, 26, 27
              Tract 2: Blocks 34-38, 50-53
              Tract 3: Blocks 4-10, 23-35, 38, 39
              Tract 7: Blocks 1-14
              Tract 14: Blocks 1-8
              Tract 15: Blocks 1-16, 21-25
              Tract 16: Blocks 1-32
              Tract 17: Blocks 1-27, 9 split[#]
              Tract 22: Blocks 2-61
              Tract 28: Blocks 1-3, 14-18,
                    31-36, 45-49, 58-63,
                    72-75, 81, 80 split[#]
   4        Vanderburgh County:                           46,859          +.50%
              Tracts 6, 8, 9, 10, 11, 12,
                     13, V1, 36
              Tract 3: Blocks 36, 37, 40-52
              Tract 7: Blocks 15-42
              Tract 14: Blocks 9-28
              Tract 15: Blocks 17-20, 26-48
              Tract 16: Blocks 33-58
              Tract 17: Blocks 28-40, 9 split[#]
              Tract 37: Blocks 46-48, 53-60
   5        Dubois County:                                46,999          +.80%
              Bainbridge, Boone & Madison
                    Townships
            Gibson County:
              Center, Columbia, Montgomery,
                    Patoka, Union, Wabash &
                    Washington Townships
            Pike County:
              Clay, Jefferson, Logan, Madison
                    Marion, Patoka &
                    Washington Townships



*1369
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
   6        Warrick County: All                           46,857          +.50%
            Dubois County: Cass & Patoka
                    Townships
            Gibson County:
              Barton Township
            Pike County:
              Lockhart & Monroe Townships
            Spencer County: Carter, Clay,
              Grass, Hammond, Jackson, Luce &
              Ohio Townships
   7        Perry County: All                             46,514          -.24%
            Crawford County: Johnson, Patoka &
              Union Townships
            Dubois County: Columbia, Ferdinand,
              Hall, Harbison, Jackson, Jefferson &
              Marion Townships
            Orange County: French Lick, Greenfield,
              Jackson, Northeast, Northwest,
              Orangeville, Orleans & Paoli Townships
            Spencer County: Harrison & Huff
                    Townships
   8        Harrison County: All                          46,655          +.06%
            Crawford County: Boone, Jennings,
              Liberty, Ohio, Sterling &
              Whiskey Run Townships
            Floyd County: Georgetown & Greenville
                    Townships
            Orange County: Southeast & Stampers
              Creek Townships
            Washington County: Brown, Howard,
              Jackson, Monroe, Pierce, Posey,
              Madison, Vernon, Jefferson &
              Washington Townships
   9        Floyd County: Franklin, Lafayette &           46,314          -.67%
              New Albany Townships
  10        Clark County: Carr, Jeffersonville,           46,634          +.02%
              Silver Creek, Union & Wood
                    Townships
  11        Scott County: All                             46,903          +.60%
            Clark County: Bethlehem, Charlestown,
              Monroe, Oregon, Owen, Utica &
              Washington Townships
            Jackson County:
              Grassy Fork & Vernon Townships
            Jefferson County: Graham, Hanover,
              Lancaster, Republican, Saluda &
              Smyrna Townships
            Jennings County: Marion &
              Montgomery Townships
            Washington County:
              Franklin, Gibson & Polk Townships



*1370
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  12        Ohio County: All                              46,491          -.29%
            Switzerland County: All
            Dearborn County: Caesar Creek, Center,
              Clay, Hogan, Sparta & Washington
                   Townships
            Jefferson County: Madison, Milton,
              Monroe & Shelby Townships
            Ripley County: Brown, Center, Johnson,
              Shelby & Washington Townships
  13        Bartholomew County: Clay, Clifty,             46,444          -.39%
              Rock Creek, Sand Creek & Wayne
                   Townships
            Decatur County: Jackson, Marion &
              Sand Creek Townships
            Jackson County: Jackson, Redding &
              Washington Townships
            Jennings County: Bigger, Campbell,
              Center, Columbia, Geneva, Lovett,
              Sand Creek, Spencer & Vernon
                   Townships
            Ripley County: Otter Creek Township
  14        Bartholomew County: Columbus,                 46,455          -.37%
              Flat Rock, German & Haw Creek
              Townships in addition to Unorganized
              Territory
            Decatur County: Clay Township
            Johnson County: Blue River Township
            Shelby County: Jackson, Noble &
              Washington Townships
  15        Brown County: All                             46,331          -.63%
            Bartholomew County: Harrison,
              Jackson & Ohio Townships
            Jackson County: Brownstown, Carr,
              Driftwood, Hamilton, Owen, Pershing &
              Salt Creek Townships
            Lawrence County: Bono, Guthrie, Marshall,
              Pleasant Run & Shawswick Townships
  16        Martin County: All                            47,045          +.90%
            Daviess County: Barr, Harrison,
              Madison, Reeve, Van Buren, Veale &
              Washington Townships
            Greene County: Jackson & Taylor Townships
            Lawrence County: Indian Creek, Marion,
              Perry & Spice Valley Townships
  17        Knox County: All                              46,891          +.57%
            Daviess County: Bogard, Elmore &
              Steele Townships
            Gibson County: White River Township



*1371
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  18        Sullivan County: All                          46,849          +.48%
            Clay County: Cass, Harrison
              Lewis, Perry, Posey, Jackson
              Sugar Ridge & Washington
                    Townships
            Owen County: Marion Township
            Vigo County: Honey Creek, Linton,
              Pierson, Prairie Creek, Prairieton &
              Riley Townships
  19        Greene County: Beech Creek, Cass,             46,366          -.56%
              Center, Fairplay, Grant, Highland,
              Jefferson, Richland, Smith, Stafford,
              Stockton, Wright & Washington
                    Townships
            Monroe County: Bean Blossom, Clear
              Creek, Indian Creek, Polk, Richland,
              Salt Creek, Washington & Van Buren
                    Townships
            Owen County: Clay, Jefferson, Franklin,
              Lafayette, Montgomery, Morgan,
              Washington & Wayne Townships
  20        Monroe County: Benton, Bloomington &          46,402          -.48%
              Perry Townships
  21        Hendricks County: Guilford, Liberty &         46,266          -.77%
              Washington Townships
            Morgan County: Adams, Ashland
              Baker, Brown, Greene, Gregg,
              Jefferson, Monroe, Ray &
              Washington Townships
            Owen County: Harrison & Taylor
                    Townships
  22        Hendricks County: Brown, Center,              46,255          -.79%
              Clay, Eel River, Franklin,
              Lincoln, Marion, Middle &
              Union Townships
            Owen County: Jackson & Jennings
                    Townships
            Putnam County: Clinton, Cloverdale,
              Floyd, Franklin, Greencastle,
              Jackson, Jefferson, Madison, Marion,
              Monroe, Warren & Washington
                    Townships
  23        Vigo County: Lost Creek Township              46,563          -.13%
              Harrison Township:
              Tracts E & G
              Tract D: Blocks 1-223,
                       224 split[#]
              Tract F: Blocks 1-207,
                       209-220
              Tract B: Blocks 243-293



*1372
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  24        Vigo County: Fayette, Otter                   46,362          -.56%
              Creek & Sugar Creek Townships
            Harrison Township:
              Tracts A & C
              Tract B: Blocks 1-242
  25        Parke County: All                             46,159          -.99%
            Clay County: Brazil, Dick Johnson &
              Van Buren Townships
            Vermillion County: Clinton, Eugene,
              Helt & Vermillion Townships
            Vigo County: Nevins Township
  26        Montgomery County: All                        46,506          -.26%
            Fountain County: Cain, Fulton,
              Jackson, Mill Creek, Troy,
              Van Buren & Wabash Townships
            Putnam County: Russell Township
            Vermillion County: Highland Township
            Warren County: Kent & Mound Townships
  27        Clinton County: All                           46,832          +.44%
            Carroll County: Burlington &
              Democrat Townships
            Howard County: Honey Creek &
              Monroe Townships
            Tippecanoe County: Lauramie,
              Randolph, Sheffield & Wea
                   Townships
            Tipton County: Jefferson & Prairie
                   Townships
  28        Carroll County: Clay Township                 46,346          -.60%
            Tippecanoe County: Fairfield &
              Perry Townships
  29        Benton County: Bolivar Township               46,467          -.34%
            Fountain County: Davis, Logan,
              Richland & Shawnee Townships
            Tippecanoe County: Jackson, Shelby,
              Union, Wabash & Wayne Townships
            Warren County: Adams, Jordan, Liberty,
              Medina, Pike, Pine, Prairie, Steuben,
              Warren & Washington Townships
  30        Jasper County: All                            46,788          +.35%
            Newton County: All
            Benton County: Center, Gilboa,
              Grant, Hickory Grove, Oak Grove,
              Parish Grove, Pine, Richland,
              Union & York Townships
            Pulaski County: Cass & White Post
                   Townships
            Starke County: Railroad Township
            White County: Princeton, Round
              Grove & West Point Townships



*1373
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  31        LaPorte County: Cass, Center                  46,845          +.47%
              Clinton, Dewey, Hanna, New
              Durham, Noble & Scipio
                      Townships
            Porter County: Boone, Jackson,
              Morgan, Pleasant, Porter,
              Union & Washington Townships
  32        Lake County: Cedar Creek, Center,             46,779          +.33%
              Eagle Creek, Hanover, Ross,
              West Creek & Winfield Townships
  33        Lake County:                                  46,641          +.03%
              Tracts SJT60, NOT53, HMC52
              Tract HMC49: Blocks 37-67
              Tract HMC51: Blocks 42, 45, 166
  34        Lake County:                                  46,646          +.04%
              Tracts CAT54 & CAT55,
              Tract GAC6: Blocks 426-455,
                     533-539
              Tract GAC26: Blocks 44-47, 58-65,
                     69-79, 84-108, 111-149,
                     152-178, 179
              Tract GAC27: Blocks 19-97
  35        Lake County:                                  46,602          -.05%
              Tracts HMC42, HMC43, HMC44,
                     HMC45, HMC50
              Tract HMC46: Blocks 1-38, 47-52[*],
                     61-68, 73
              Tract HMC49: Blocks 1-36
              Tract HMC51: Blocks 2-6, 11-17,
                     19-26
              Tract ECC37: Blocks 1-67, 76-80
  36        Lake County:                                  46,530          -.20%
              Tracts HMC40, HMC41, ECC28,
                     ECC28cv, ECC35, NOT38,
                     NOT39, ECC29cv.
              Tract ECC29: Blocks 1-13, 16-55
              Tract ECC36: Blocks 1-3, 7-20,
                     28-40, 44 split[#]
              Tract ECC37: Blocks 68-75
  37        Lake County:                                  46,772          +.31%
              Tracts HMC47 & HMC48
              Tract HMC46: Blocks 39-44, 53-60
                     69-72
              Tract HMC51: Blocks 1, 18, 27-41,
                    46-165, 167-215



*1374
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  38        Lake County:                                  46,563          -.13%
              Tracts ECC30, ECC31, ECC32,
                     ECC33 & ECC34
              Tract ECC29: Blocks 14-15
              Tract ECC36: Blocks 4-6, 21-27,
                     41-43, 44 split[#], & 45
              Tract GAC1: Blocks 34-40
              Tract GCA6: Blocks 1-80, 85-130,
                     132-179, 182-231, 234, 239,
                     240-425, 460-532
  39        Lake County:                                  46,601          -.05%
              Tracts GAC18, GAC19, GAC20,
                     GAC23 and GAC25
              Tract GAC16: Blocks 39-45
              Tract GAC21: Blocks 10-21, 28-31
              Tract GAC27: Blocks 3-18
  40        Lake County:                                  46,652          +.06%
              Tracts GAC14, GAC15, GAC17,
                     GAC22 & GAC24
              Tract GAC16: Blocks 1-38
              Tract GAC21: Blocks 1-9, 22-27,
                     32-34
              Tract GAC26: Blocks 1-43
              Tract GAC27: Blocks 102
  41        Lake County:                                  46,824          +.43%
              Tracts GAC2, GAC3, GAC4, GAC5,
                    GAC7, GAC8, GAC9, GAC10,
                    GAC11, & GAC12
              Tract GAC1: Blocks 1-33, 41-188
              Tract GAC6: Blocks 81-84, 131
                    180-181, 232-233, 235-238,
                    456-459
              Tract GAC13: Block 1
  42        Lake County:                                  46,659          +.07%
              Tracts HOT56, HOT57, & HOT58
              Tract GAC13: Blocks 2-50
              Tract GAC26: Blocks 48-57,
                    66-68, 80-83, 109-110,
                    150-151
  43        Porter County: Center, Liberty,               46,484          -.30%
              Portage & Westchester Townships
  44        LaPorte County: Cool Spring &                 47,081          +.98%
              Michigan Townships
            Porter County: Pine Township



*1375
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  45        LaPorte County: Galena, Hudson,               46,621          -.01%
              Johnson, Kankakee, Lincoln,
              Pleasant, Prairie, Springfield,
              Union, Washington & Wills Townships
            Marshall County: Center, North, Polk &
              West Townships
            St. Joseph County: Olive Township
            Starke County: California, Center,
              Davis, Jackson, Oregon & Washington
                        Townships
  46        St. Joseph County:                            46,566          -.13%
              Tracts C109, C111, C119-C123,
                     22, 24, 26-28, 34
              Tract 20: Blocks 37-40
  47        St. Joseph County:                            46,648          +.05%
              Tracts: C110, 1-7, 19, 21, 23, 25
              Tract 18: Blocks 2-9, 15-21,
                    26-29, 35-38
              Tract 20: Blocks 1-36, 41-45
  48        St. Joseph County:                            46,584          -.09%
              Tracts C112, C113, 8-13, 17
              Tract 18: Blocks 1, 10-14,
                   22-25, 30-34, 39-42
  49        St. Joseph County:                            46,591          -.07%
              Tracts C117, C118, 14, 16,
                   29-33, 35
              Tract 15: Blocks 1-49, 65-69
  50        St. Joseph County                             46,876          +.54%
              Tracts M101, M102, M103, M104
                     M105, M106, M107, C114,
                     C115, C116
              Tract 15: Blocks 50-64
  51        Elkhart County:                               46,464          -.35%
              Baugo, Cleveland, Elkhart,
              Harrison, Jackson, Olive &
              Osolo Townships
  52        Elkhart County: Concord,                      46,971          +.74%
              Jefferson & Washington Townships
  53        LaGrange County: All                          46,165          -.99%
            Elkhart County: Clinton,
              Middlebury & York Townships
            Noble County: Albion, Allen,
              Elkhart, Orange, Perry, Sparta,
              Wayne & York Townships and
              Jefferson Township



*1376
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  54        DeKalb County: All                            46,864          +.51%
            Steuben County: All
            Noble County: Swan Township
  55        Allen County:                                 47,040          +.89%
              Tracts C101, C102, C103, C108-C113,
                     C118, C119
              Tract 1: Block 51
              Tract 33: Block 1
  56        Allen County:                                 47,047          +.91%
              Tracts 2-10, 34, 35
              Tract 1: Blocks 1-50, 52
              Tract 33: Blocks 24-51
  57        Allen County:                                 46,694          +.15%
              Tracts 11-21
              Tract 25: Blocks 3-7
              Tract 27: Blocks 1-6
  58        Allen County:                                 46,778          +.33%
              Tracts 26, 28-32, 23, 40
              Tract 25: Blocks 1, 2, 8-45
              Tract 27: Blocks 7-62
              Tract 36: Blocks 1-6, 9-18
  59        Allen County:                                 46,902          +.59%
              Tracts 22, 24, 37-39, C104-C107
                    C114-C117
              Tract 33, Blocks 2-23, 52-55
              Tract 36: Blocks 7, 8, 19-37
            Huntington County: Jackson Township
  60        Whitley County: All                           46,626          +.01%
            Huntington County: Clear Creek,
              Huntington & Warren Townships
            Kosciusko County, Monroe Township
            Noble County: Green, Noble &
              Washington Townships
  61        Elkhart County: Benton, Locke &               47,091          +.99%
              Union Townships
            Kosciusko County: Jefferson,
              Plain, Scott, Tippecanoe,
              Turkey Creek, Van Buren,
              Washington & Wayne Townships
            Marshall County: Bourbon & German
                   Townships
            St. Joseph County: Madison Township
  62        Fulton County: Henry & New Castle             46,505          -.26%
                   Townships
            Kosciusko County: Clay, Etna
              Franklin, Harrison, Jackson,
              Lake, Prairie & Seward Townships
            Marshall County: Tippecanoe Township
            Miami County: Allen, Erie, Jefferson,
              Perry, Peru & Richmond Townships
            Wabash County: Chester, Paw Paw &
              Pleasant Townships



*1377
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  63        Carroll County: Adams, Jefferson,             46,461          -.35%
              Rock Creek & Tippecanoe Townships
            Fulton County: Aubbeenaubbee &
              Richland Townships
            Marshall County: Union, Green &
              Walnut Townships
            Pulaski County: Beaver, Franklin,
              Harrison, Indian Creek, Jefferson,
              Monroe, Rich Grove, Salem &
              Tippecanoe Townships
            Starke County: North Bend & Wayne
                    Townships
            Tippecanoe County: Tippecanoe
                    Township
            White County: Big Creek, Cass,
              Honey Creek, Jackson, Liberty,
              Lincoln, Monon, Prairie & Union
                    Townships
  64        Cass County: Adams, Bethelehem,               46,602          -.05%
              Boone, Clay, Clinton, Eel,
              Harrison, Jefferson & Noble
                   Townships
            Fulton County: Liberty, Rochester,
              Union & Wayne Townships
            Miami County: Union Township
            Pulaski County: Van Buren Township
  65        Carroll County: Carrollton,                   46,488          -.29%
              Deer Creek, Jackson, Liberty,
              Madison, Monroe & Washington
                  Townships
            Cass County: Deer Creek, Jackson,
              Miami, Tipton & Washington
                  Townships
            Howard County: Clay, Ervin,
              Harrison, Howard, Jackson,
              Liberty & Union Townships
            That part of Center Township which
              is outside the City Limits of the
              City of Kokomo, plus Enumeration
              District 37P
            Miami County: Clay, Deer Creek,
              Harrison & Pipe Creek Townships
            Tippecanoe County: Washington
                  Township
  66        Howard County:                                46,896          +.58%
              The City of Kokomo, less
              Enumeration District 37P



*1378
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  67        Hancock County: Vernon Township               46,483          -.31%
            Hamilton County: Fall Creek,
              Jackson, Noblesville, Wayne &
              White River Townships
            Howard County: Taylor Township
            Madison County: Duck Creek, Green &
              Jackson Townships
            Tipton County: Cicero, Liberty,
              Madison & Wildcat Townships
  68        Boone County: All                             46,891          +.57%
            Hamilton County: Adams, Clay,
              Delaware & Washington Townships
  69        Grant County: Monroe, Richard, Sims           46,666          +.09%
              Van Buren & Washington Townships
            Huntington County: Dallas, Jefferson,
              Lancaster, Polk, Rock Creek,
              Salamonie & Wayne Townships
            Miami County: Butler, Jackson &
              Washington Townships
            Wabash County: Lagro, Liberty
              Noble & Waltz Townships
  70        Grant County: Center, Franklin &              46,407          -.47%
              Pleasant Townships
  71        Wells County: All                             46,218          -.87%
            Adams County: Blue Creek, French,
              Jefferson, Kirkland, Monroe, Preble,
              Root, St. Mary's, Union, Wabash &
              Washington Townships
            Huntington County: Union Township
  72        Blackford County: All                         46,299          -.70%
            Adams County: Hartford Township
            Delaware County: Delaware, Niles &
              Union Townships
            Grant County: Jefferson Township
            Jay County: Bear Creek, Greene,
              Jackson, Knox, Noble, Penn,
              Richland, Wabash & Wayne
                  Townships
  73        Grant County: Fairmount, Green,               47,028          +.86%
              Liberty & Mill Townships
            Madison County: Boone, Monroe,
              Pipe Creek, Richland &
              Van Buren Townships
  74        Delaware County: Hamilton, Harrison,          46,646          +.05%
              Mount Pleasant & Washington
                  Townships
            Center Township:
              Tracts 7-11, 17-20
              Tract 2: Blocks 1-11



*1379
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  75        Delaware County: Salem Township               47,056          +.92%
            Madison County: Adams, Fall Creek,
              Lafayette, Stony Creek & Union
                  Townships
            That part of Anderson Township
              which is outside the City Limits
              of the City of Anderson, and
              excluding Enumeration
              District 14P
  76        Madison County: That part of                  47,066          +.95%
              the City of Anderson which is
              within the Township of Anderson,
              plus Enumeration District 14P
  77        Jay County: Jefferson, Madison &              46,730          +.22%
              Pike Townships
            Randolph County: Franklin, Green,
              Greensford, Jackson, Monroe,
              Union, Ward, Washington, Wayne &
              White River Townships
            Wayne County: Abington, Center,
              Clay, Dalton, Franklin, Green,
              New Garden, Perry & Webster
                  Townships
            That part of Wayne Township
              outside the City Limits of the
              City of Richmond, less Enumeration
              District 11NA, Enumeration District
            11NB, and Enumeration District 14
  78        Wayne County: The City of Richmond,           46,358          -.57%
              plus Enumeration District 11NA,
                   Enumeration District 11NB
                   and Enumeration District 14
                   (47R not included)
                    (Richmond Airport)
  79        Delaware County:                              46,865          +.52%
              Center Township (Pt. of Muncie)
                Tracts 1, 3-6, 12-16, 21
                Tract 2: Blocks 12-81
  80        Delaware County: Liberty, Monroe &            46,550          -.16%
              Perry Townships
            Henry County: Blue River, Fall
              Creek, Harrison, Henry, Jefferson,
              Liberty, Prairie & Stony Creek Twps.
            Randolph County: Stoney Creek
                  Township
  81        Fayette County: All                           46,173          -.97%
            Henry County: Dudley Township
            Rush County: Noble, Richland,
              Union & Washington Townships
            Union County: Brownsville, Center,
              Harrison, Liberty & Union
                  Townships
            Wayne County: Boston, Harrison,
              Jackson, Jefferson & Washington
                  Townships
                  (Including 47R)



*1380
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  82        Franklin County: All                          46,541          -.18%
            Dearborn County: Harrison,
              Jackson, Kelso, Lawrenceburg,
              Logan, Manchester, Miller &
              York Townships
            Ripley County: Adams, Delaware,
              Franklin, Jackson & Laughery
                  Townships
            Union County: Harmony Township
  83        Decatur County: Adams, Clinton,               46,445          -.39%
              Fugit, Salt Creek & Washington
                  Townships
            Hancock County: Blue River, Brown,
              Green & Jackson Townships
            Henry County: Franklin, Greensboro,
              Spiceland & Wayne Townships
            Rush County: Anderson, Center,
              Jackson, Orange, Posey, Ripley,
              Rushville & Walker Townships
            Shelby County: Union Township
  84        Hancock County: Buck Creek, Center,           46,426          -.43%
              Sugar Creek & Brandywine
                  Townships
            Shelby County: Addison, Brandywine,
              Hanover, Hendricks, Liberty,
              Marion, Moral, Shelby, Sugar
              Creek & Van Buren Townships
  85        Johnson County: Clark, Franklin,              46,959          +.72%
              Hensley, Needham, Nineveh,
              Pleasant, Union & White River
                  Townships
            Morgan County: Clay, Jackson,
              Madison & Harrison Townships
  86        Marion County:                                46,456          -.36%
              Tract 420-425, 427, 701-703, 801
              Tract 415: Blocks 23-25
              Tract 426: Blocks 10-15, 18, 19,
                         22-62
  87        Marion County:                                46,486          -.30%
              Tracts 802-812, 903, 904
  88        Marion County:                                46,460          -.35%
              Tracts 605, 607-616, 901, 902
              Enumeration Districts 140P,
                  141S, 141T, 142N, 142P,
                  143R, 144, 145N
  89        Marion County:                                46,333          -.63%
              Tracts 301-310, 602-604
              Tract 601: Blocks 42, 43, 51,
                         58, 59
              Enumeration Districts 140R, 140S



*1381
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  90        Marion County:                                46,582          -.09%
              Tracts 207, 212-218, 224-227
              Towns of Crow's Nest &
                    Rocky Ripple
              Enumeration District 33N
              Tract 205: Block 1
              Tract 206: Blocks 1, 2
  91        Marion County:                                46,602          -.05%
              Tracts 201-204, 209-210, 101-103,
                    404, 405
              Tract 205 (that area outside
                    City of Indianapolis)
              Tract 206 (that area outside
                    City of Indianapolis)
              Tract 211 (less Towns of Rocky
                    Ripple & Crow's Nest)
              Tract 403: Blocks 1-8, 29-31
              Enumeration Districts 31P, 32N,
                    32P, 32R, 31S
  92        Marion County:                                46,612          -.03%
              Tracts 401, 402, 406-412, 417-419
              Tract 403: Blocks 9-28, 32-38 &
                   balance of tract outside
                   City Limits of Indianapolis
  93        Marion County:                                46,606          -.04%
              Tracts 560-563, 566-570, 578-581
              Tract 564: Blocks 27-41
              Tract 565: Blocks 7-33
  94        Marion County:                                46,524          -.22%
              Tracts 413, 414, 416, 538-542
              Tract 415: Blocks 1-22
              Tract 426: Blocks 1-9, 16, 17,
                   20, 21
              Tract 534: Blocks 36, 37, 45-47, 54
              Tract 535: Blocks 5, 6, 8-64
              Tract 537: Blocks 13-38
              Tract 543: Blocks 1-49, 51-61,
                    65-76, 80-84 & 85
              Tract 564: Blocks 1-26, 42
              Tract 565: Blocks 1-6
  95        Marion County:                                46,426          -.43%
              Tract 559: 571-577
              Tract 555: Blocks 40-71
              Tract 556: Blocks 35-48
              Tract 557: Blocks 5-12, 14, 15,
                    19-31
              Tract 558: Blocks 12-30, 32, 33



*1382
DISTRICT                                                  TOTAL       PERCENTAGE OF
   NO.      DESCRIPTION                                POPULATION       DEVIATION 
  96        Marion County:                                46,561          -.14%
              Tracts 544-554
              Tract 543: Blocks 50, 62-64, 77-79
              Tract 555: Blocks 1-39
              Tract 556: Blocks 1-34
              Tract 557: Blocks 1-4, 13, 16-18
              Tract 558: Blocks 1-11, 31
  97        Marion County:                                46,560          -.14%
              Tracts 512-516, 533, 536
              Tract 501: Blocks 8-47
              Tract 509: Blocks 23-32
              Tract 517: Blocks 16, 17, 36-39,
                         53-56
              Tract 532: Blocks 5-10, 19-24
                    32-37, 46-51, 60-65
              Tract 534: Blocks 1-35, 38-44,
                         48-53
              Tract 535: Blocks 1-4, 7
              Tract 537: Blocks 1-12
  98        Marion County                                 46,572          -.11%
              Tracts 219-223, 502-504, 510, 511
              Tract 501: Blocks 1-7
              Tract 505: Blocks 15, 39, 40
              Tract 508: Blocks 10-19, 33-38, 44
              Tract 509: Blocks 1-22
  99        Marion County                                 46,412          -.46%
              Tracts 518-520, 527-531
              Tract 517: Blocks 1-15, 18-35,
                    40-52, 57-63
              Tract 521: Blocks 16-23, 33-42
              Tract 532: Blocks 1-4, 11-18,
                    25-31, 38-45, 52-59, 66-69
  100       Marion County:                                46,375          -.54%
              Tracts 506, 507, 522-526
              Tract 505: Blocks 1-14, 16-38,
                    41-51
              Tract 508: Blocks 1-9, 20-32,
                    39-43
              Tract 521: Blocks 1-15, 24-32,
                    43-47
              Tract 601: Blocks 1-41, 44-50,
                    52-57, 60-79
              Tract 601: Outside Indianapolis
                         City Limits



*1383 Appendix II


  SENATE DISTRICTS
           CONSISTS
           OF HOUSE
NUMBER     DISTRICTS
   1        1 and 2
   2        3 and 4
   3        5 and 6
   4        7 and 8
   5        9 and 10
   6       11 and 12
   7       13 and 14
   8       15 and 16
   9       17 and 18
  10       19 and 20
  11       21 and 22
  12       23 and 24
  13       25 and 26
  14       27 and 28
  15       29 and 30
  16       31 and 32
  17       33 and 34
  18       35 and 36
  19       37 and 38
  20       39 and 40
  21       41 and 42
  22       43 and 44
  23       45 and 46
  24       47 and 48
  25       49 and 50
  26       51 and 52
  27       53 and 54
  28       55 and 56
  29       57 and 58
  30       59 and 60
  31       61 and 62
  32       63 and 64
  33       65 and 66
  34       67 and 68
  35       69 and 70
  36       71 and 72
  37       73 and 74
  38       75 and 76
  39       77 and 78
  40       79 and 80
  41       81 and 82
  42       83 and 84
  43       85 and 86
  44       87 and 88
  45       89 and 90
  46       91 and 92
  47       93 and 94
  48       95 and 96
  49       97 and 98
  50      99 and 100

NOTES
[1]  305 F.Supp. 1364 (S.D.Ind.1969).
[2]  The Court acknowledges with thanks the permission granted by the George F. Cram and R. L. Polk Companies to publish and make use of copyrighted maps, Corporate Boundaries, Marion County, Indiana, and Official Arrow City Map, Hammond and Vicinity, Indiana
[#]  Block, contains no population - is split into two (2)
districts by a projected line.
[#]  This block is split at the Township Line between Harrison
and Lost Creek Townships.
[*]  There are not any blocks in Tract HMC46 that are numbered 45 or 46.
Therefore, this series of blocks starts with number 47.
[#]  This block, containing no population, is split into two (2)
districts by a projected line.
[#]  This block, containing no population, is split into two (2)
districts by a projected line.